Citation Nr: 0026482	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
dislocation, right elbow, with degenerative joint disease, 
loss of motion and mild ulna nerve sensory neuropathy.

2.  Entitlement to a rating in excess of 10 percent for 
sprain, medial collateral ligament, right knee.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in June 1988, after having 
served on active duty for a period in excess of 20 years.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in January 1990 by the Department of Veterans Affairs 
(VA) Regional Office in Washington, D.C.  

In March 2000, the veteran's file was transferred to the VA 
Regional Office (RO) in New Orleans, Louisiana.


REMAND

The Board observes, at the outset, that the veteran has 
resided in Europe for most of the 1990's.  He returned to the 
United States in apparently 1999, and he presently resides in 
Louisiana.

With respect to the veteran's claim for a rating in excess of 
20 percent for dislocation, right elbow, with degenerative 
joint disease, loss of motion and mild ulna nerve sensory 
neuropathy, the Board notes that pertinent electrodiagnostic 
study accomplished in Europe in April 1996 was interpreted as 
being normal ("nl") with reference to the right ulnar nerve.  
However, in a subsequent submission, dated in November 1996, 
the veteran alludes to experiencing "numb[ness]" and 
"tingling" involving his right hand.  Given the foregoing, 
and because there are no orthopedic findings pertaining to 
the veteran's right elbow since 1996, the Board is of the 
opinion that pertinent VA examinations, as specified in 
greater detail hereinbelow, should be performed before this 
aspect of the appeal is further addressed by the Board.  

Concerning the veteran's claim for a rating in excess of 10 
percent for sprain, medial collateral ligament, right knee, 
he asserts that the knee is frequently "swollen and painful", 
especially if he stands for a long duration.  The Board notes 
that service-connected disablement involving the veteran's 
right knee is presently rated as 10 percent disabling under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 
(1999).  The latest orthopedic findings pertaining to the 
veteran's right knee stem from an evaluation performed at a 
United States military facility in Europe in July 1996.  In 
conjunction with such evaluation, although it is unclear 
whether pertinent X-ray examination was performed, the 
veteran was assessed as having arthritis ("DJD") involving 
his right knee joint.  The Board is cognizant that, pursuant 
to VAOPGCPREC 23-97 (July 1, 1997), the veteran, in 
consideration of degenerative arthritis with respect to his 
right knee (if such pathology is in fact present), may be 
entitled to a separate rating in accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  Given such 
consideration, and because no VA rating board has (relative 
to the veteran's right knee) yet addressed the matter of 
entitlement to a separate rating in accordance with 
VAOPGCPREC 23-97, further development (to include an updated 
VA examination) to facilitate the accomplishment of the same 
is specified below.

Regarding the veteran's claim for a compensable rating for 
bilateral hearing loss, the Board observes that the veteran 
was administered an apparently fee basis audiogram in Europe 
in 1997.  However, the report pertaining to the audiogram and 
related examination reflects no finding bearing on speech 
discrimination ability (the same being implicated by the 
criteria of 38 C.F.R. Part 4, Diagnostic Code 6100, in 
accordance with which the veteran's hearing loss is 
evaluated) with respect to either ear.  Given such 
consideration, then, the Board is of the opinion that 
pertinent examination by VA, as specified in greater detail 
below, must be accomplished before further appellate 
consideration bearing on this aspect of the appeal ensues.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment with respect to all 
health care providers, to include all 
United States military and VA medical 
facilities, who have treated him for 
disablement involving his right elbow or 
knee or hearing loss since 1996.  After 
obtaining any necessary authorization, 
the RO should obtain copies of all 
indicated treatment records.

2.  The RO should arrange for the veteran 
to undergo the following:

(a.)  A VA orthopedic examination to 
determine the current severity of 
service-connected disablement involving 
his right elbow and right knee.  With 
respect to the right elbow and knee, 
findings bearing on range of motion as 
well as instability (or the lack of 
evidence thereof) are essential.  
Arthritis involving the right knee should 
be specifically ruled in or out.  Any 
special diagnostic studies deemed 
necessary should be performed.  In 
addition, the examiner should determine 
whether the right elbow and knee exhibit 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination; the examiner should also 
address whether pain involving the knee 
or elbow could significantly limit 
functional ability during flare-ups.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

(b.)  A VA neurology examination to 
determine the extent of neurological 
deficit (if any) within the distribution 
of the ulnar nerve on the right.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

(c.)  A VA examination by an ear, nose 
and throat specialist, if available, and 
an audiogram to determine the present 
severity of the veteran's bilateral 
hearing loss.  Any special diagnostic 
studies deemed necessary should be 
performed.  The audiogram must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  The claims folder must be made 
available to the examiner for review 
prior to the examination.

3.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's 
respective examination instructions.  Any 
necessary corrective action should be 
undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue listed on the 
title page.  Incident to the 
readjudication of the veteran's claim for 
a rating in excess of 10 percent for 
sprain, medial collateral ligament, right 
knee, there should be consideration (if 
appropriate) of entitlement to a separate 
rating in accordance with VAOPGCPREC 23-
97 (July 1, 1997).  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

